Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 7, 1997, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct.
Claimant was employed as a polisher in a factory that manufactured stainless steel fittings. Her employment was *798terminated due to unexcused absences and tardiness after repeated warnings that such conduct would result in her dismissal. Substantial evidence supports this ruling. An employee’s unauthorized absences from work have been found to constitute disqualifying misconduct (see, Matter of Cassaro [Sweeney], 221 AD2d 790; Matter of Ponce [Hudacs], 209 AD2d 756, 757) as has excessive lateness after oral and written warnings (see, Matter of Herring [Hudacs], 199 AD2d 795).
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.